Case: 08-30827     Document: 00511085456          Page: 1    Date Filed: 04/20/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 20, 2010
                                     No. 08-30827
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

STEPHEN A COLLINS,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                            USDC No. 3:06-CR-30003-1


Before SMITH, PRADO, and HAYNES, Circuit Judges.
PER CURIAM:*
        Stephen A. Collins, federal prisoner # 135055-035, appeals the district
court’s ruling that he was ineligible for a reduction in sentence pursuant to 18
U.S.C. § 3582(c)(2) based on the amendments to the crack cocaine Guideline.
Although Collins argues that he was eligible for such a reduction, when a
defendant such as Collins is “subject to a statutory minimum sentence above the
upper end of his guideline range, even if the district court departs downwardly
from that minimum under a statutory exception, 18 U.S.C. § 3582(c)(2) provides

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 08-30827   Document: 00511085456 Page: 2     Date Filed: 04/20/2010
                                No. 08-30827

no authority to the district court to later modify the sentence based on
amendments to the guideline range.” United States v. Carter, 595 F.3d 575, 581
(5th Cir. 2010).
      AFFIRMED.




                                      2